Citation Nr: 1433200	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-23 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to July 30, 2009, and a rating higher than 70 percent since.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial 50 percent rating retroactively effective from February 13, 2008, the date of receipt of the claim.  The decision also denied his petition to reopen his claim for service connection for bilateral hearing loss because there was not new and material evidence.

A March 2010 rating decision since issued assigned a higher 70 percent rating for his PTSD, but only effective as of July 30, 2009.  That increase amounts to a "staging" of the rating for this service-connected disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  He since has continued to appeal for an even higher rating, however.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, for all time periods at issue, absent express indication otherwise.).  So this appeal now concerns whether he was entitled to a rating higher than 50 percent for his PTSD prior to July 30, 2009 (dating back to February 13, 2008), and whether he has been entitled to a rating higher than 70 percent for his PTSD since July 30, 2009.  His petition to reopen his claim for service connection for bilateral hearing loss also remains on appeal.

In February 2012 the Board granted his request to reschedule his hearing before a Veterans Law Judge of the Board.  In April 2012, the Board resultantly remanded these claims to the RO via the Appeals Management Center (AMC) to reschedule this hearing.  The hearing consequently was rescheduled for in April 2014, but he failed to appear for it, so was marked a "no show."  He did not explain his absence or request to again reschedule his hearing, so typically the Board would deem his request for a hearing withdrawn.  38 C.F.R. § 20.704(d) (2013).  However, the Board notes that he specifically requested a hearing at the Sacramento Satellite Office and was instead scheduled for a hearing at the RO in Oakland.  Therefore, he should be given another opportunity to have his requested hearing.

Because there is this outstanding hearing request, rather than immediately deciding these claims, the Board is remanding them to the Agency of Original Jurisdiction (AOJ) to again reschedule this requested hearing.


REMAND

In a February 2013 report of telephone correspondence, the Veteran accepted a videoconference hearing (in lieu of a Travel Board hearing previously scheduled) and requested that the hearing be held at the Sacramento Satellite Office.  See VA Form 21-0820.  Instead, however, a letter dated in February 2014 informed him that his hearing had been scheduled for April 2014 at the VA RO in Oakland.  That perhaps is why he did not appear for that scheduled April 2014 hearing, which, as mentioned, typically would result in the Board deeming his hearing request withdrawn.  38 C.F.R. § 20.704(d) (2013).  But there is no evidence in the claims file that he changed his mind regarding his preferred hearing location, nor is there evidence that he was contacted regarding holding the hearing in Oakland, as opposed to in Sacramento, or that VA could not accommodate his request for this change in venue.  He has a right to this hearing before deciding his appeal of these claims.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) and (e) (2013).  Since the AOJ, rather than the Board, schedules the type of hearing he has requested, the Board must remand his claims for another opportunity to have this requested hearing.  38 C.F.R. §§ 20.704, 20.1304 (2013).


Accordingly, these claims are REMANDED for the following action:

Contact the Veteran and ask where he would prefer to have his videoconference hearing before the Board (specifically in terms of whether at the Satellite Office in Sacramento versus at the RO in Oakland).  Then reschedule his videoconference hearing at the earliest opportunity - including, if possible, and assuming he still wants the hearing at this location, at the Satellite Office in Sacramento instead of at the RO in Oakland.  Notify him of the date, time, and location of this rescheduled hearing.  Put a copy of this notification letter in the claims file.  If he again fails to report for his hearing or changes his mind and elects not to have it, also document this in his claims file.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

